DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
	Application Status
Claims 1-11 have been cancelled, claims 12-13, 15, 17-21 are amended, claims 14 and 16 are previously presented. 
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Objections
Claims 12-21 are objected to because of the following informalities:  
The amendments throughout have a few grammatical typos.
Claim 12 lines 2-3 “a rodent snap traps” should be –a rodent snap trap—
Claim 13 line 2-3 “rectangular boxes shaped enclosure” should be –rectangular box shaped enclosures--.
Claim 13 line 4 “rectangular box shaped enclosure” should be –rectangular box shaped enclosures--.
Claim 17 line 3 “the or more rectangular box” should be –the one or more rectangular box—.
Claim 19 line 1 “wherein the the one or more” should be –wherein the one or more--.

Claim 21 line 1 “wherein the en the one or more” should be –wherein the one or more--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claim 12 recites the phrase “rodent snap traps having spring-loaded bars” which is indefinite and unclear. It is unclear if the applicant intends to claim each rodent snap trap with multiple spring loaded bars, or each rodent snap trap having a single spring loaded bar. 
Claim 12 recites “side openings begin at the front-end wall for a portion of the rectangular box shaped enclosures.” This is unclear because it is unclear how side openings can begin at a front-end wall. This has been examined as “adjacent to” the front-end wall, or “flush with” the front end wall. Additionally, it is unclear what “a portion” is referring to, and whether or not this portion is referring to “a portion of enclosures” or “a portion of the sidewall of the rectangular box shaped enclosure” or “a portion of the front-end wall of the rectangular box shaped enclosure”. This has been interpreted as indicating that “a portion” 
Claim 15 is indefinite because it is unclear how the side openings are distanced from a front-end wall, or if applicant intended to claim the side openings extending a distance from the front-end wall. 
Claims throughout use “3 rectangular boxes shaped enclosure” and “3 rectangular enclosures” interchangeably. Examiner suggests using a single phrasing for clarity.
Claims 18-21 each recite “the 3 rectangular enclosures” which lack antecedent basis. As they are dependent on claim 12, claim 12 does not recite “the 3 rectangular enclosures”. Claim 13 recites the closest terminology, “3 rectangular boxes shaped enclosure”. The claims have been examined as best understood.
Appropriate correction is required.

Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
How the plurality of side openings are arranged in Claim 12 and what walls these openings are in. The claim indicates a plurality of side openings exist but do not indicate where these plurality of side openings are. It is unclear if the plurality of side openings are all on one outermost wall of the enclosure, or if they are arranged on interstitial walls present within the main enclosure (as can be seen in applicant’s FIG 5). As written, the claim does not provide sufficient structure (the exterior sidewalls, the interior sidewalls), which then are provided with these openings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030110679 A1) to Collins and further in view of (US 3025630 A) to Silvey.
In regards to claim 12 as best understood, Collins teaches a device for trapping and killing rodents, the device comprises: one or more rectangular box shaped enclosures (Collins; Fig 1, singular box shaped enclosure) [Collins teaches “at least one” or “one or a plurality” of enclosures as indicated as best understood in the 112b rejection above] each containing a rodent snap traps (Collins; 50, singular snap trap per box shaped enclosure) having spring-loaded bars (Collins; 60) [Collins teaches where each of the at least one or each of the one or plurality of enclosures as a rodent snap trap or spring-loaded bar as indicated as best understood in the 112b rejection above], each of the one or more rectangular box shaped enclosures being arranged side by side along a length (Collins; if the rectangular box shaped enclosures were more than one, they could be arranged side by side, however the limitation is satisfied by there being one rectangular box shaped enclosure) having a height, a width and the length, wherein the length and width are (Collins; 50, see FIG 1 where the height of Collins accommodates the spring loaded bar snap trap); a front flap (Collins; 10) coupled to a first edge (Collins; see FIG 1 where 10 is connected to the lower edge of the opening) of the one or more rectangular box shaped enclosures at a front end (Collins; front end near 10), the front flap folds to engage a second edge (Collins; [0022] where the flap 10 can optionally be inserted into slot 40 to engage with a second edge) of the one or more rectangular box shaped enclosures to create a front-end wall of the one or more of rectangular box shaped enclosures (Collins; a front-end wall would be created by 10 when 10 is closed); a back flap (Collins; 15) coupled to a first edge (Collins; see FIG 4 were 15 is coupled to the lowermost end of the opening) of the one or more rectangular box shaped enclosures at a back end (Collins; back end at 15), the back flap folds to engage a second edge of the one or more rectangular box shaped enclosures to create a rear end wall of the one or more rectangular box shaped enclosures (Collins; [0022] where 15 is closed, which creates a rear end wall); 
Collins fails to teach a plurality of side openings into each of the one or more rectangular box shaped enclosures along the width of each rectangular box shaped enclosure, each of the side openings begin at the front-end wall for a portion of each of the one or more rectangular box shaped enclosures.
Silvey teaches a plurality of side openings (Silvey; either of 24, framed by 74) into each of the one or more rectangular box shaped enclosures along the width of each rectangular box shaped enclosure (Silvey; where the opening of 24 extends in a width direction, see FIG 3), each of the side openings begin at the front-end wall (Silvey; see FIG 1 where the openings begin at the wall 16) for a portion of each of the one or more rectangular box shaped enclosures.


In regards to claim 15, as best understood, Collins as modified by Silvey teach the device according to claim 12, wherein the plurality of side openings are located at a distance from a front-end wall that is sufficient for a rodent to pass between the front-end wall and enter the rectangular box shaped enclosures (Silvey; see openings in the cross section of FIG 4 where opening defined by 74 is spaced adjacent to wall 16 such that a rodent can enter by passing between a wall 16 and into the enclosure).

Claims 13, 14, 16, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030110679 A1) to Collins as modified by (US 3025630 A) to Silvey as applied to claim 12 above, in further view of (US 1349177 A) to Wiemer.
In regards to claim 13, Collins as modified by Silvey teach the device according to claim 12, but fail to teach wherein the one or more rectangular box shaped enclosures comprises 3 rectangular boxes shaped enclosure; and a center rectangular box of the 3 rectangular box shaped enclosure is without the rodent snap traps.
Weimer teaches wherein the one or more rectangular box shaped enclosures comprises 3 rectangular boxes shaped enclosure (Weimer; see FIG 1 or FIG 2, where there’s two enclosures on either side of 17, comprising 3 enclosures); and a center rectangular box of the 3 rectangular box shaped enclosure is without the rodent snap traps (Weimer; enclosure 17 is in the center of two other enclosures, and does not have snap traps).


In regards to claim 14, Collins as modified by Silvey and Wiemer teach the device according to claim 13, but Collins fails to explicitly teach wherein when the front flap and the rear back flap are opened, the device can be folded flat.
Silvey teaches wherein when the front flap and the rear back flap are opened, the device can be folded flat (Silvey; see FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fold the device taught by Collins as modified by Silvey and Wiemer flat as further taught by Silvey. The device of Collins can be made of cardboard, which is known to be able to fold flat. The motivation would have been to facilitate the storage and shipping of the product, thereby making the product cost effective.

In regards to claim 16, as best understood, Collins as modified by Silvey and Wiemer teach the device according to claim 13, wherein the back end (Collins; end at 15) consists of three flaps (Collins; each of 20 and lower part of 15) and a tab (Collins; upper folded tab section 15).

In regards to claim 17, Collins as modified by Silvey and Wiemer teach the device according to claim 13, wherein the center enclosure (Wiemer; 17) of the 3 rectangular box shaped (Wiemer; either enclosure on either side of 17) of the or more of rectangular box shaped enclosures is narrower than the first enclosure and the third enclosure (Wiemer; where 17 is narrower than the other enclosures on either side).

In regards to claim 18, Collins as modified by Silvey teaches the device according to claim 12, wherein the one or more enclosures is constructed of cardboard (Collins; [0019] Line 9), but fail to teach 3 rectangular box shaped enclosures.
Weimer teaches wherein the one or more rectangular box shaped enclosures comprises 3 rectangular boxes shaped enclosure (Weimer; see FIG 1 or FIG 2, where there’s two enclosures on either side of 17, comprising 3 enclosures). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Collins as modified by Silvey such that the device has three rectangular box shaped enclosures, where a rodent can pass over a snap trap from either side of the enclosure in an attempt to reach a center bait enclosure such as the one taught by Weimer. This would allow the trap of Collins to have two alternative trap entrances with a central bait chamber, providing a more efficient way to capture a plurality of rodents while maintaining the uni-directional path of the enclosure.

In regards to claim 19, Collins as modified by Silvey teach the device according to claim 12, wherein the one or more enclosures is constructed of plastic (Collins; [0019] Line 9), but fail to teach 3 rectangular box shaped enclosures.
Weimer teaches wherein the one or more rectangular box shaped enclosures comprises 3 rectangular boxes shaped enclosure (Weimer; see FIG 1 or FIG 2, where there’s two enclosures on either side of 17, comprising 3 enclosures). 
.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030110679 A1) to Collins as modified by (US 3025630 A) to Silvey as applied to claim 12 above, in further view of (US 20150173345 A1) to Morris.
In regards to claim 20, Collins as modified by Silvey teach the device according to claim 12, but fail to explicitly teach wherein the e the one or more rectangular box shaped enclosures of the 3 rectangular enclosures of the device is constructed of chipboard.
Morris teaches wherein the one or more rectangular box shaped enclosures of the 3 rectangular enclosures of the device is constructed of chipboard (Morris; [0028] particle-board, which is the same as chip board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use chipboard to build the enclosure of Collins as modified by Silvey. Doing so would make the product of cost effective and as well as durable.  

In regards to claim 21, Collins as modified by Silvey teach the device according to claim 12, but fail to explicitly teach wherein the en the one or more rectangular box shaped enclosures of the 3 rectangular enclosures of the device is constructed of wood.
Morris teaches wherein the enclosure portion of the device is constructed of wood (Morris; [0028] wood, composite wood, plywood).
.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Examiner notes that applicant states “The applicant has cancelled all of the pending claims and the undersigned counsel has prepared the new claims 12-21” this appears to be an error, as claims 12-21 are still currently pending.
Applicant argues that, with respect to the amended claim limitations “none of the prior art of record teach or suggest these limitations within a rodent trapping device” … With respect to Collins and Silvey, “Neither of these references teach or suggest the one or more enclosures as recited in the claims, the use of flaps as recited and plurality of side openings into the one or more enclosures as recited therein.”
Examiner respectfully disagrees, as can be seen above. Collins teaches one or more (one) rectangular box shaped enclosure, and Silvey as a modifying reference teaches the plurality of side openings beginning at a front-end wall. See the rejection mapping above. Additionally, the phrase “one or more” indicates that there can either be one enclosure, or more enclosures in plurality. Since Collins teaches one enclosure, this limitation is read upon. It is also obvious to one of ordinary skill in the art to modify the device further to create a plurality of enclosures for the purpose of having multiple rodent trapping areas, bait areas, and etc as can be seen in the rejection of Claim 13. The claim as written further does not claim “the use of flaps” and instead simply claims the flaps which fold. Because Collins teaches flaps as claimed, the structure of these flaps would therefore be capable of performing the function of folding. Collins additionally states 
Applicant argues that “Combining the eachings from Wiemer and either Collins or Silvey would not be obvious to one of ordinary skill in the art without the use of impermissible hindsight.”
Examiner respectfully disagrees. Wiemer, Collins, and Silvey are analogous art from similar fields of endeavor, rodent traps. Collins and Wiemer are additionally related in that both utilize rodent snap traps as a method of trapping rodents. It would have been obvious for one of ordinary skill in the art to look to Collins to determine an efficient construction utilizing multiple enclosures.  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647